625 N.W.2d 750 (2001)
Jane DOE and Joan Roe, on behalf of themselves and all others similarly situated, Plaintiffs-Appellees,
v.
MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellant.
Docket No. 116571.
Supreme Court of Michigan.
March 27, 2001.
On order of the Court, the application for leave to appeal from the March 3, 2000 decision of the Court of Appeals is considered, and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REMAND the case to the Court of Appeals with the direction that the special panel which decided this case consider whether plaintiffs' claims are barred because recent amendments (1999 P.A. 201) to the Persons With Disabilities Civil Rights Act, M.C.L. § 37.1101 et seq.; MSA 3.550(101) et seq., should be applied retroactively to this case. See Plant v. Spendthrift Farm, 514 U.S. 211, 115 S. Ct. 1447, 131 L. Ed. 2d 328 (1995). The opinion after remand shall be filed with the Clerk of this Court.
We retain jurisdiction.
MARILYN J. KELLY, J., would grant leave to appeal.